IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                           AP-75,320


                     RODOLFO ALVAREZ MEDRANO, Appellant

                                                v.

                                  THE STATE OF TEXAS

                         ON DIRECT APPEAL
        FROM CAUSE NO. CR-0942-03-F IN THE 332 ND DISTRICT COURT
                         HIDALGO COUNTY



      J OHNSON, J., delivered the opinion of the Court in which M EYERS, P RICE,
W OMACK, H OLCOMB, and C OCHRAN, JJ., joined. K ELLER, P.J., and K EASLER and
H ERVEY, JJ., concurred.

                                          OPINION

       In August 2005, appellant was convicted of a capital murder committed by numerous co-

defendants. TEX . PENAL CODE §§ 19.03(a)(7). The charge was based on appellant’s alleged

participation in a conspiracy to commit an armed robbery that resulted in the deaths of six persons.

See TEX . PENAL CODE § 7.02(b). Based on the jury’s answers to the special issues set forth in Texas
                                                                                                                    2

Code of Criminal Procedure Article 37.071, §§ 2(b) and 2(e), the trial judge sentenced appellant to

death. Art. 37.071, § 2(g).1 Direct appeal to this Court is mandatory. Art. 37.071, § 2(h). We have

reviewed appellant’s thirty-four points of error. We affirm the judgment of the trial court.

                                          STATEMENT OF FACTS

         The evidence at the guilt phase showed that Rosie Gutierrez lived with her sons, Ray Hidalgo

and Jerry Eugene Hidalgo, at 2915 East Monte Cristo Road in Edinburg. There were two houses on

the property, hereinafter referred to as the “west-side house” and the “east-side house.” Rosie

testified that she and her sons played dominoes in the kitchen of the west-side house on the evening

of Saturday, January 4, 2003. At about 12:20 a.m., Ray went to the east-side house with his friend,

Juan Delgado, Jr. Shortly thereafter, Rosie and Jerry went into the living room, where she watched

television and Jerry talked on the phone with a friend. She heard loud noises that sounded like

fireworks and then heard a loud banging on her door. Four or five men “barged into the house”

wearing jackets with the word “Police” on them. All but one of the men were wearing ski masks.

The unmasked man used a telephone cord to tie her up, and a masked man with a big gun demanded

money, gold, drugs, and jewelry. Jerry responded that they did not have anything. The masked man

hit Jerry repeatedly with his gun, ordered that he be tied up in the kitchen with electrical cords, and

yanked off a chain that Jerry was wearing. “The man” took off one of Jerry’s tennis shoes, asked

if anyone wanted it, then dropped it. He then said, “Let’s go,” and the intruders left. He came back

into the house and ransacked the living room, left, came back inside again, fatally shot Jerry, and left

again. After he left the last time, Rosie untied herself and called 9-1-1.



         1
          Unless otherwise indicated, all references to articles and sections (§) refer to the Texas Code of Criminal
Procedure and the Texas Penal Code, respectively.
                                                                                                    3

       Shortly after 1:00 a.m., police were dispatched to the scene in reference to “a pseudo cop

robbery.” They found Jerry’s body lying on the floor in the kitchen of the west-side house. He had

sustained gunshot wounds to his back. His hands and legs were bound with extension cords, and he

had a tattoo that indicated he was a member of the Texas Chicano Brothers gang. Police also found

spent 7.62x39mm caliber casings on the floor.

       In the living room of the west-side house, drawers were on the floor, and tables were turned

over. A mattress had been left standing upright in one of the bedrooms. Edinburg police officer

Ramiro Ruiz testified that it looked like someone had gone through the residence looking for

something.

       Police found the body of Juan Delgado, III, lying face down in the grass outside the east-side

house. There was a live 9-mm round in the grass near his body. Inside the east-side house, police

found the bodies of Juan Delgado, Jr. and Jimmy Almendarez in the front room and the bodies of

Ray and Ruben Castillo in another room. All had sustained fatal gunshot wounds.

       Ballistics evidence in the east-side house included spent 7.62x39mm caliber casings and live

7.62x39mm caliber and 9mm rounds. The house had been ransacked, and there was broken sheet

rock in one of the rooms. Some of the victims’ pants pockets had been pulled out.

       An area behind the houses was covered with tall grass and concrete rubble. In this area,

police found a “beanie cap” that belonged to one of the co-conspirators, a cell phone and charger that

belonged to Ruben Castillo, and some letters and photographs that belonged to Rosie, Jerry, and Ray.

       A car parked at the scene belonged to Luis Villa. Police found Villa at a motel in Edinburg

on January 7. Villa reported that he was present at the time of the murders and that he had escaped

the east-side house by jumping out a window. He was not charged in connection with the offense.
                                                                                                            4

        On January 13, police received an anonymous tip that led them to investigate Guadalupe

Bocanegra, a member of the Tri-City Bombers gang. Guadalupe, who was not present at the scene

of the murders, gave police information that led them to more suspects. Guadalupe’s brother Marcial

Bocanegra (“Marshall”) was arrested on January 15, followed by appellant (“Kreeper”), Humberto

Garza (“Gallo”), Robert Gene Garza (“Bones”), and Juan Cordova (“Juanon”) on January 24. Later,

the police arrested Juan Ramirez (“Ram”), Jorge Espinoza Martinez (“Choche”), Robert Cantu

(“Robbie”), Salvador Solis (“Little Sal”), Reymundo Sauceda (“Kito), and Jeffrey Juarez

(“Dragon”).2

        David Valdez, an identification technician with the Edinburg Police Department, testified

about the search of appellant’s residence and truck. Appellant lived in a second-story apartment and

his in-laws lived in the main house on the property. Items that were seized from inside appellant’s

apartment included books about guns and police radio frequencies, a walkie talkie, a scanner, money

inside a video case, other money wrapped in rubber bands, and appellant’s laptop computer and

wallet. Appellant’s wallet contained lists of names and numbers that Officer Valdez opined “might

[refer] to the commissary fund for certain inmates.” It also contained a list of police-scanner

frequency codes for Edinburg and the surrounding cities. Inside the residence of appellant’s in-laws,

police found a computer tower that contained a loaded gun and more lists of names and numbers

similar to the ones in appellant’s wallet. Inside appellant’s pickup truck, police found money in an

envelope addressed to the Texas Department of Criminal Justice (TDCJ) Inmate Trust Fund, more

money in the center console, deposit slips and money orders for the TDCJ Inmate Trust Fund, and



        2
           Other co-conspirators named in the charge were Ricardo Martinez (“Rica”) and Juan Miguel Nunez
(“Perro”). Officer Ramiro Ruiz testified that there were active warrants for these two individuals.
                                                                                                    5

four walkie talkies in a black bag inside the truck toolbox.

       A forensic examiner at the Department of Public Safety Crime Laboratory (DPS crime lab)

in Austin searched various computer items found at appellant’s residence for evidence of gang

activity or homicide. After performing a keyword search on multiple hard drives, CDs, and

diskettes, he recovered a letter and “to do list” that contained gang nicknames. The letter was

apparently written by appellant to a jail inmate and the “to do list” apparently referred to getting a

list of gang members who were in the same section at the county jail.

       Miguel Angel Tinajero, appellant’s childhood friend, testified that appellant came to his

house sometime after the murders and asked him “to hold something for him.” Appellant gave him

a rectangular case and left. Tinajero looked inside the case and saw that it contained two or three

rifles. The next day, Tinajero put the case in the trunk of a car at his father’s residence near Elsa.

When he opened the trunk, he saw that other weapons had already been placed there. Tinajero

testified that appellant knew where the keys to the vehicle were kept. Police searched the trunk of

the vehicle and found ammunition, several firearms, and two gun cases. Latent prints on both gun

cases matched appellant’s fingerprints. One of the firearms found in the trunk, a burgundy SKS, had

a blood stain on its muzzle that was consistent with the DNA profile of victim Juan Delgado, Jr.

       One of the gun cases (state’s Exhibit 103) contained three guns: a black SKS Norinco

7.62x39mm rifle (state’s Exhibit 107); a second black SKS Norinco 7.62x39mm rifle (state’s

Exhibit 108); and, a green SKS Norinco 7.62x39mm rifle (state’s Exhibit 109).3 A forensic firearms

and toolmarks examiner at the DPS crime lab in Austin analyzed the ballistics evidence. He

determined that State’s Exhibit 108 had fired a bullet recovered from the body of Ruben Castillo,


       3
           An SKS is an imported semi-automatic rifle of Chinese origin.
                                                                                                                       6

four bullets recovered from the body of Jerry Hidalgo, and many of the other bullets, casings, and

bullet fragments found at the scene. He further determined that State’s Exhibit 107 had fired a bullet

casing that was found in the east-side house.

         On January 25, appellant gave an audio-taped statement to Detective Reyes Ramirez of the

Edinburg Police Department. Appellant admitted that he was member of the Tri-City Bombers

(“Bombitas”). He stated that he and Juanon were sergeants in the gang and that Gallo was a captain.

He stated that Gallo called him on a Saturday and said that he needed some weapons. Appellant was

to transport the guns to Juanon’s house.

         I got a call saying that they needed the weapons. I told him I needed somebody to
         pick them up because me and my wife were going to go out and I already had made
         plans. And he said he would send somebody over . . . and it got later. It was about
         8:00 and nobody got there, so I told him I could take them to Juanon’s house. I took
         them to Juanon’s house and just dropped them off there in one of . . . their
         bedrooms.4

After he dropped off the weapons, appellant called Gallo and reported that the weapons were already

at Juanon’s house and that he was on his way to McAllen. Appellant went out with his wife that

night, returning home about 12:30 a.m., and they stayed up late watching movies. The next morning,

another gang member called him.

         Joe Lee Gonzales [called] asking me if I had heard what had happened. I told him
         I didn’t. So he tells me that–never mind, that we would talk about it later. And that’s
         when I knew something bad had happened.

That evening, appellant saw the news, and “I knew what happened, you know, that they had killed

six guys.” Appellant said that he thought that they were just going to steal some marijuana, “some



         4
           Appellant stated that the co-conspirators were not present when he delivered the guns, but Juanon’s wife
was there. Appellant stated, “She just unlocked the door and went to her bedroom. I went . . . into one of the other
bedrooms and just left [the guns] there and then I just left.”
                                                                                                  7

pounds.” When Detective Ramirez asked him how many pounds, he said he thought it was about

500. He added, “When they first called me, they asked me if I wanted to go and I told them no

because, I mean, I’ve never done something like that. I don’t do that, you know.”

       Appellant further stated that about 2:00 p.m. on Sunday, Juanon called him and said that he

did not want the guns at his house anymore. Appellant and his wife were in Harlingen at the mall,

so he sent his friend Gilbert Gonzalez to retrieve the guns. Gilbert Gonzalez dropped off the guns

on appellant’s porch. When appellant returned home at about 7:00 or 8:00 p.m., he cleaned the guns,

although “they weren’t even dirty” because “they probably had already cleaned them.” He said there

were three rifles, that they were SKS 7.62x39mms, and that two of them were black and one was

green. Appellant explained that he had bought the guns at a gun show in early 2000 for about $300

each; he acknowledged that the sale was done under the table and that he had not registered the

weapons.

       Appellant stated that he kept the weapons until police arrested Marcial Bocanegra and

“everything came out in the news.” Appellant then called Tinajero and ordered him to come over

to his house and pick up the three guns in the case. Appellant told Tinajero to destroy the guns if

appellant was ever arrested.

       Appellant explained that “[s]ome girl named Melissa . . . started everything.” She had gone

to the house on Monte Christo, had seen a large amount of marijuana, and told a man named Robert.

Melissa and Robert then told Choche. Detective Ramirez asked appellant who had given the order

to go ahead and steal the marijuana. Appellant replied, “Gallo.” Appellant explained that Gallo gets

orders from Jeffrey Juarez, a “major” in the gang who lives in Sugarland, but that Gallo would not

necessarily have had to get permission from Juarez to give an order. Appellant said that Bones was
                                                                                                               8

a “shooter,” that Gallo was driving around with Juanon, that he thought Choche was in another

vehicle, and that others at the scene included Ricardo, Marcial Bocanegra, Kito, Perro, Sal, and Juan

Ramirez. Detective Ramirez questioned him further.

        Q.       That was a rip off, right? In other words, they got the information
                 . . . from Melissa and Robert and they got together and they decided to go and
                 hit these guys and rip them off of their drugs, right?

        A.       Yeah.

        Q.       That’s how it’s supposed to have happened?

        A.       That’s how it was supposed to happen.

        Q.       Nobody was supposed to have gotten shot. Okay. But something went
                 wrong and people started shooting, right?

        A.       Yes, sir.

When Detective Ramirez asked appellant who would profit from this endeavor, appellant said, “I

guess everybody involved was going to get something.”5 He explained that they generally put a

percentage into the treasury and that he was the treasurer.

        Detective Ramirez asked appellant what went wrong, and appellant said the Bombitas had

found letters indicating the victims could be members of the Texas Chicano Brothers (“Chicanos”),

enemies of the Bombitas, so they decided to kill them. He thought that the co-conspirators later

burned the letters or threw them away.

        Detective Ramirez also asked appellant what he knew about the “shootings in Donna.”6



        5
           Detective Ramirez asked appellant if he had the money hidden somewhere, and appellant said no because
“nothing happened.”

        6
          The “shootings in Donna” occurred on September 4, 2002, when some members of the Tri-City Bombers
murdered four women who were waitresses at a bar in Donna, Texas. See Garza v. State, 213 S.W .3d 338 (Tex.
Crim. App. 2007).
                                                                                                  9

Appellant said, “It was a hit gone bad.” Appellant explained that Carlos Rodriguez, a jailed

“lieutenant” in the Tri-City Bombers, had ordered a hit on a bar owner in Donna because she was

the main witness in an attempted-murder case against him. Rodriguez ordered the hit from the

county jail. Bones, Snoop, and Ricardo carried it out, but they “were all messed up” and killed the

waitresses “by mistake.” Appellant stated, “We were all upset because [Carlos Rodriguez] just

jumped the gun, you know, without even consulting with Gallo.” He explained that “everything gets

messed up” when there is no chain of command.

       Detective Robert Alvarez of the Edinburg Police Department testified that the Tri-City

Bombers and the Texas Chicano Brothers were rival gangs. He confirmed that appellant and the co-

conspirators Bombitas and that victims Ray and Jerry Eugene Hidalgo were Chicanos. He testified

that the two gangs had a “green light,” which is a standing order to “represent” the gang every time

they see each other. He explained that the green light gives gang members authority, without asking

permission, to “do whatever is necessary” to represent their gang, including murder. He stated that

this particular green light has existed for years and that anyone in the gang would be aware of any

green light against any other gang.

       At the punishment phase, the state introduced appellant’s statement to Investigator Juan

Sifuentes of the Hidalgo County Sheriff’s Department, in which appellant explained his gang

involvement and his knowledge of the Donna shootings in more detail. Appellant explained that he

had become friends with gang members in high school and that he officially became an active

member of the Bombitas in 1999. He explained that active membership involved staying in constant

contact with members who are in prison as well as members who are not in prison, attending

mandatory meetings, and obeying every order handed down by the higher-ranking members. He
                                                                                                                    10

stated that Carlos Rodriguez (Roach) was arrested for shooting a man who was related to a rival gang

member named Coco, at Garcia’s Bar. The rival gang responded by shooting at Roach’s house, and

Roach retaliated in the same fashion when he was out on bond. Roach told appellant beforehand that

he was going to “take care of business,” and appellant understood that to mean that Roach was going

to shoot them.

        Appellant explained that Roach turned himself in after retaliating against the rival gang.

While Roach was in the Hidalgo County Jail awaiting trial, he ordered the Bombitas to kill Coco and

“a female witness,” but appellant explained, “We saw no reason to kill these people if Roach was

going to plead out.” Roach then acted on his own to have the bar owner killed, enlisting the help of

Bones, Snoop, Ricardo, Lupio, and Chito.7 Appellant stated that Bones, Snoop, and Ricardo

followed the wrong car home and killed the wrong people. Ricardo wanted to call the killings off

because it was the wrong car, but Bones and Snoop said that they were true members and that the

job was going to be done one way or another.

        Appellant stated that he called Lupio after the Donna shootings and asked him about the

weapons. Lupio told him that appellant’s weapons were used in the shootings, but that they “were

in good hands,” and that he would return them to appellant as soon as possible. Appellant stated that

two or three weeks passed and Lupio failed to return the weapons, so he went and got them. He

picked up a Tec-9 from “Smiley’s” apartment in McAllen and picked up two SKS rifles later because

they were in Mission, Texas.8

        7
            “Chito” was also referred to in the record as “Chico.”

        8
           In his statement, appellant said, “I love weapons and by this time I was purchasing weapons and gang
members were starting to ask me for weapons. By this time also, my weapons or other weapons that I would
purchase and would loan them out. Another thing I did with my weapons is to place them in different cities in the
Valley for easy access and the weapon of choice was the SKS 7.62x39mm.”
                                                                                                      11

       Appellant explained, “Roach did not follow the chain of command and no one knew that

these killings were going to be carried out.” Appellant stated that he got his “sergeant stripes” at a

mandatory gang meeting in September 2002 at which “it was mentioned that the killings in Donna

had been carried out and that there were no links to us.” Humberto Garza (El Gallito) told everyone

that “this job was for Roach.”

       Investigator Sifuentes testified that some of appellant’s weapons, which included the guns

used in the Donna killings and other guns and ammunition, were later recovered from the residence

of appellant’s grandmother.

                                 GUILT PHASE POINTS OF ERROR

       In points of error eight through twelve, appellant complains that the trial court improperly

overruled his objection to the indictment for failing to plead the law of parties. He contends that this

violated his rights to notice, due process, and equal protection under the Fifth and Fourteenth

Amendments to the United States Constitution and Article I, Section 10, of the Texas Constitution.

He asserts that this omission violated his right to a jury determination of his case under the Sixth

Amendment and his right to jury unanimity under Article 36.29 of the Texas Code of Criminal

Procedure and Article V, Section 13 of the Texas Constitution. He also cites Apprendi v. New

Jersey, 530 U.S. 466 (2000), and Ring v. Arizona, 536 U.S. 584 (2002), in support of his argument.

       It is well settled that the law of parties need not be pled in the indictment. Sorto v. State, 173

S.W.3d 469, 476 (Tex. Crim. App. 2005), cert. denied, 126 S. Ct. 2982 (2006); Marable v. State,

85 S.W.3d 287, 287 (Tex. Crim. App. 2002). We decline to overrule our established precedent.

Points of error eight through twelve are overruled.
                                                                                                                       12

                                           Sufficiency of the Evidence

         Appellant argues points one through three together. In point of error one, he asserts that the

evidence is legally and factually insufficient to support his conviction for capital murder.9 In point

of error two, he alleges that the evidence is insufficient to support a conviction for capital murder

because there was no evidence to support a nexus between a theft and the murders. In point of error

three, he contends that the evidence at trial was legally insufficient to establish his specific intent to

kill.

         In evaluating the legal sufficiency of the evidence, we view the evidence in the light most

favorable to the verdict and determine whether any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307,

319 (1979). Legally sufficient evidence can still be factually insufficient if it is so weak that the

jury’s verdict seems clearly wrong and manifestly unjust, or whether, considering conflicting

evidence, the jury’s verdict, although legally sufficient, is nevertheless against the great weight and

preponderance of the evidence. Watson v. State, 204 S.W.3d 404, 414-15 (Tex. Crim. App. 2006).

A factual sufficiency review is “barely distinguishable” from a Jackson v. Virginia legal-sufficiency

review. Marshall v. State, 210 S.W.3d 618, 625 (Tex. Crim. App. 2006), cert. denied, 128 S. Ct.

87 (2007). The difference is that the legal-sufficiency standard requires the reviewing court to defer

to the jury’s credibility and weight determinations, while the factual-sufficiency standard permits the

reviewing court to substitute its judgment for the jury’s on these questions “albeit to a very limited


         9
            The state points out in its brief that appellant does not develop any argument challenging the factual
sufficiency of the evidence. Appellant raises factual insufficiency in the heading of his first point of error, but does
not set out separate argument or authority in support of his factual-insufficiency claim. In the body of his brief, he
discusses only the legal-sufficiency standard. Although the factual-insufficiency claim could be categorized as
inadequately briefed, we will consider this argument in the interest of justice. See T EX . R. A PP . P. 38.1(h).
                                                                                                      13

degree.” Id.

        Appellant was indicted for the murder of more than one person during the same criminal

transaction. TEX . PENAL CODE § 19.03(a)(7)(A). The indictment stated that appellant “intentionally

and knowingly cause[d] the deaths of Jimmy Almendarez, Juan Delgado, III, Jerry Eugene Hidalgo,

Juan Delgado, Jr., Ruben Castillo, and Ray Hidalgo, by shooting them with a firearm, and said

murders were committed during the same criminal transaction.” The charge authorized the jury to

convict appellant as a party or a conspirator. TEX . PENAL CODE §§ 7.02(a) and 7.02(b). When the

charge authorizes the jury to convict on several different theories, the verdict of guilty will be upheld

if the evidence is sufficient on any one of the theories. Rabbani v. State, 847 S.W.2d 555, 558-59

(Tex. Crim. App. 1992).

        The charge stated: “A person commits capital murder when such person murders more than

one person during the same criminal transaction.” It also explained party liability.

                 All persons are parties to an offense who are guilty of acting together in the
        commission of an offense. A person is criminally responsible as a party to an offense
        if the offense is committed by his own conduct, by the conduct of another for which
        he is criminally responsible, or by both.

                A person is criminally responsible for an offense committed by the conduct
        of another if, acting with intent to promote or assist the commission of the offense,
        he solicits, encourages, directs, aids, or attempts to aid the other person to commit
        the offense. Mere presence alone will not constitute one a party to an offense.

                If, in the attempt to carry out a conspiracy to commit one felony, another
        felony is committed by one of the conspirators, then all conspirators are guilty of the
        felony actually committed, though having no intent to commit it, if the offense was
        committed in furtherance of the unlawful purpose and was one that should have been
        anticipated as a result of the carrying out of the conspiracy. Capital Murder, Murder,
        Robbery, and Attempted Robbery are felonies.

              By the term “conspiracy,” as used in these instructions, is meant an agreement
        between two or more persons, with intent that a felony be committed, that they, or
                                                                                          14

       one or more of them, engage in conduct that would constitute the offense. An
       agreement constituting a conspiracy may be inferred from acts of the parties[.]

The conspiracy portion of the application paragraph stated:

       Now, if you find from the evidence beyond a reasonable doubt that RODOLFO
       ALVAREZ MEDRANO, the defendant, and ROBERT GENE GARZA a/k/a
       “BONES”, HUMBERTO GARZA a/k/a “GALLO”, MARCIAL BOCANEGRA
       a/k/a “MARSHALL”, JUAN RAMIREZ a/k/a “RAM” a/k/a “LENNY”, JUAN
       CORDOVA a/k/a “JUANON”, SALVADOR SOLIS, a/k/a “LITTLE SAL”,
       RICARDO MARTINEZ a/k/a “RICA” or “RICK”, JUAN MIGUEL NUNEZ a/k/a
       “PERRO”, REYMUNDO SAUCEDA a/k/a “KITO”, JEFFREY JUAREZ a/k/a
       “Dragon”, JORGE ESPINOZA MARTINEZ, a/k/a “CHOCHE”, or ROBERT
       CANTU a/k/a “ROBBIE”, hereinafter referred to as CO-CONSPIRATORS, entered
       into a conspiracy to rob the said JIMMY ALMENDAREZ, JUAN DELGADO, III,
       JERRY EUGENE HIDALGO, JUAN DELGADO, JR., RUBEN CASTILLO, and
       RAY HIDALGO, and that pursuant there to did carry out, or attempt to carry out,
       such a conspiracy to rob the said JIMMY ALMENDAREZ, JUAN DELGADO, III,
       JERRY EUGENE HIDALGO, JUAN DELGADO, JR., RUBEN CASTILLO, and
       RAY HIDALGO, in that on or about JANUARY 5, 2003, in Hidalgo County, Texas,
       in the course of committing theft of personal property from the said JIMMY
       ALMENDAREZ, JUAN DELGADO, III, JERRY EUGENE HIDALGO, JUAN
       DELGADO, JR., RUBEN CASTILLO, and RAY HIDALGO, to wit, money, jewelry,
       drugs, a cell phone, or personal papers, and with intent to obtain or maintain control
       of said property, the CO-CONSPIRATORS intentionally caused bodily injury, to wit:
       death by shooting the said JIMMY ALMENDAREZ, JUAN DELGADO, III, JERRY
       EUGENE HIDALGO, JUAN DELGADO, JR., RUBEN CASTILLO, and RAY
       HIDALGO in the same criminal transaction, with a firearm or firearms and that the
       defendant, RODOLFO ALVAREZ MEDRANO, pursuant to said conspiracy, if any,
       with the intent to promote or assist ROBERT GENE GARZA a/k/a “BONES”,
       HUMBERTO GARZA a/k/a “GALLO”, MARCIAL BOCANEGRA a/k/a
       “MARSHALL”, JUAN RAMIREZ a/k/a “RAM” a/k/a “LENNY”, JUAN
       CORDOVA a/k/a “JUANON”, SALVADOR SOLIS, a/k/a “LITTLE SAL”,
       RICARDO MARTINEZ a/k/a “RICA” or “RICK”, JUAN MIGUEL NUNEZ a/k/a
       “PERRO”, REYMUNDO SAUCEDA a/k/a “KITO”, JORGE ESPINOZA
       MARTINEZ, a/k/a “CHOCHE”, or ROBERT CANTU a/k/a “ROBBIE” in the
       commission of said robbery, if any, was acting with or aiding one or more of the said
       CO-CONSPIRATORS in the execution or attempted execution of said robbery, if
       any, and that the murders of the said JIMMY ALMENDAREZ, JUAN DELGADO,
       III, JERRY EUGENE HIDALGO, JUAN DELGADO, JR., RUBEN CASTILLO, and
       RAY HIDALGO by one or more of the said CO-CONSPIRATORS, if there was
       such, was done in furtherance of the conspiracy to rob the said JIMMY
       ALMENDAREZ, JUAN DELGADO, III, JERRY EUGENE HIDALGO, JUAN
                                                                                           15

       DELGADO, JR., RUBEN CASTILLO, and RAY HIDALGO, if any, and was an
       offense that should have been anticipated as a result of the carrying out of the
       conspiracy, then you will find the defendant, RODOLFO ALVAREZ MEDRANO,
       guilty of Capital Murder.

       Appellant argues that he was not present at the scene, that the state failed to show any

affirmative link between Appellant and the actual murders themselves, that the state did not attach

any modicum of intent on the part of Appellant specifically to commit murder, and that there was

no evidence regarding Appellant having a meeting of the minds with any of the shooters such that

would make Appellant a party to the robbery or murders.

       Because he was convicted under theory of party liability, the state did not have to prove that

appellant specifically intended to kill the victims. When Gallo, a captain in the gang, called him and

told him that “they needed the weapons” and that appellant was to transport them to Juanon’s house,

appellant did as he was told. He admitted this in his statement, and his fingerprints were found on

a gun case that contained firearms that were linked to the murders. After the murders, he had the

guns returned to his home, cleaned them, then left them with a friend with instructions to destroy

them in the event that he was arrested.

       Appellant said in his statement that he thought that “they were just going to rob some

marijuana, some pounds,” and that “when they first called me, they asked me if I wanted to go and

I told them no because, I mean, I’ve never done something like that. I don’t do that, you know.”

Thus, it appears from appellant’s statement that Gallo told him about the planned robbery when they

discussed dropping off the guns. This evidence at least supports an inference of an agreement

constituting a conspiracy.

       Appellant next alleges that this was a killing and unrelated taking of property and that there
                                                                                                              16

was no nexus between the murder and the theft. He argues that the murders occurred because the

shooters discovered, while at the residence of the victims, that the victims were members of a rival

gang. In order to prove murder committed in the course of robbery under § 19.03(a)(2), the state

must prove a nexus between murder and theft such that the murder occurred in order to facilitate the

taking of the property. Moody v. State, 827 S.W.2d 875, 892 (Tex. Crim. App. 1992); Ibanez v.

State, 749 S.W.2d 804, 807 (Tex. Crim. App. 1986). But appellant was not convicted of murder in

the course of robbery. He was instead charged with and convicted of murdering more than one

person during the same criminal transaction under § 19.03(a)(7)(A).                    Therefore, the nexus

requirement is inapplicable to the instant case.

        As stated in the charge, the state was required to prove that the murders were “done in

furtherance of the conspiracy to rob” and “should have been anticipated as a result of the carrying

out of the conspiracy.” See § 7.02(b). Appellant admitted in his statement that he knew that the co-

conspirators were arming themselves with his weapons and that they were planning to take a large

amount of drugs. He admitted that he was a gang officer and that he knew some of his fellow gang

members had committed murder in the past.10 This evidence, viewed in the light most favorable to

the jury’s verdict, could lead a rational trier of fact to conclude that the murders were committed in

furtherance of the unlawful purpose and should have been anticipated as a result of the carrying out

of the conspiracy.

        In his statement, appellant also said that he later heard that the co-conspirators had decided

to kill the victims because they found letters indicating that the victims could be members of the


        10
           Appellant stated that Ricardo and Bones carried out the Donna hit. Ricardo Martinez and Robert Gene
Garza (Bones) were alleged to be co-conspirators in appellant’s case. Appellant clarified in his statement that
“Ricardo” was the same person involved in the instant case.
                                                                                                                      17

Texas Chicano Brotherhood. However, the jury, as the finder of fact, was free to believe or

disbelieve any portion of appellant’s statement.11 See Margraves v. State, 34 S.W.3d 912, 919 (Tex.

Crim. App. 2000). Even considering the conflicting evidence in appellant’s statement, the jury’s

verdict is not against the great weight and preponderance of the evidence. Further, the evidence is

not so weak that the jury’s verdict seems clearly wrong and manifestly unjust. The evidence is both

legally and factually sufficient to support appellant’s conviction for capital murder. Points of error

one through three are overruled.

                                             The Law of Conspiracy

         In points of error four through seven, appellant contends that his constitutional rights were

violated by the application of the law of conspiracy under § 7.02(b). He specifically claims that he

was subjected to cruel and unusual punishment in violation of the Eighth Amendment and that his

rights to equal protection and due process were violated.12 He complains that § 7.02(b) dilutes the

State’s burden of proof and allows a capital murder conviction without a specific finding of intent

to commit the murders, or intent to kill even as a party to the murder.13

         11
             W e note that appellant’s story that the co-defendants decided to kill the victims only because they found
letters indicating that the victims “could be Chicanos” does not necessarily coincide with Rosie Gutierrez’s testimony
and the evidence found at the crime scene. Gutierrez testified that she heard noises that sounded like fireworks
before the men entered the west-side house. Police found the body of Delgado, III, lying face down in the grass
outside the east-side house and, as they entered the east-side house, the bodies of Delgado, Jr. and Almendarez in
the front room. This evidence could lead a rational trier of fact to conclude that the co-defendants started shooting as
they approached and before they entered either house.

         12
            At trial, appellant did not object to the charge on this basis. Appellant instead objected on the basis of
his Fifth Amendment right to notice and Sixth Amendment effective assistance of counsel, and that there was no
evidence that he had any knowledge of a conspiracy to commit robbery. See Ladd v. State, 3 S.W .3d 547, 564 (Tex.
Crim. App. 1999) (overruling appellant’s constitutional challenges to a jury-charge instruction on the law of parties
because the constitutional arguments had not been raised in the trial court).

         13
            Appellant asserts that he was convicted as a party to the alleged underlying conspiracy to commit
robbery. However, the conspiracy portion of the application paragraph required the jury to find that appellant and
the co-conspirators entered into a conspiracy to rob the victims. As the state explains in its brief, appellant fails to
recognize that he was not prosecuted and convicted as a party to the robbery, but rather was tried and convicted as a
                                                                                                    18

         “A defendant may be convicted of capital murder under § 7.02(b) without having the intent

or actual anticipation that a human life would be taken that is required for an affirmative answer to

the anti-parties issue.” Valle v. State, 109 S.W.3d 500, 503-04 (Tex. Crim. App. 2003). Section

7.02(b) does not, however, lack a mens rea requirement. Cienfuegos v. State, 113 S.W.3d 481, 493

(Tex. App.–Houston [1st Dist] 2003, pet. ref’d); Gravis v. State, 982 S.W.2d 933, 938 (Tex.

App.–Austin 1998, pet. ref’d). It provides that

         [i]f, in the attempt to carry out a conspiracy to commit one felony, another felony is
         committed by one of the conspirators, all conspirators are guilty of the felony actually
         committed, though having no intent to commit it, if the offense was committed in
         furtherance of the unlawful purpose and was one that should have been anticipated
         as a result of the carrying out of the conspiracy.

         TEX . PENAL CODE § 7.02(b). Thus, the mental state required for the underlying felony

supplies the mens rea for the felony actually committed by the co-conspirator. Cienfuegos, 113

S.W.3d at 493-494; Gravis, 982 S.W.2d at 938. Section 7.02(b) is not facially unconstitutional. Id.

Nor is it unconstitutional as applied to appellant. The evidence was sufficient to show that appellant

entered into a conspiracy to commit robbery, that the victims were killed in furtherance of the

robbery for which he provided the weapons, and that appellant should have anticipated the murders

as a result of that robbery. Points of error four through seven are overruled.

                                           Charge Error–Conspiracy

         In point of error twenty-five, appellant complains that the charge allowed the jury to use one

theory of party liability (aiding and abetting) to make appellant a party to the conspiracy to commit

robbery, and then use another separate and distinct theory of parties culpability (should have

anticipated) to make him responsible for the acts of the co-defendants. He alleges that the erroneous


participant in the conspiracy involved in this case.
                                                                                                    19

charge violated his rights under the Fifth, Sixth, Eighth, and Fourteenth Amendments to the United

States Constitution. He further contends in point of error twenty-six that the evidence was legally

insufficient to convict him of capital murder under the law of parties, except to the extent that the

jury might have been misled by the charge into believing that a person who assists a conspiracy in

the way appellant did can be regarded as a co-conspirator himself.

       Appellant argues that the conspiracy application paragraph improperly authorized the jury

to convict him as a party to the conspiracy because it alleged that he had the intent to promote or

assist the co-conspirators and that he was acting with or aiding them in the commission of the

offense. See § 7.02(a). However, this is not all that was required. The conspiracy application

paragraph required the jury to find that appellant and the co-conspirators entered into a conspiracy

to rob the victims. It further required the jury to find that the murders were done in furtherance of

the conspiracy to rob the victims and should have been anticipated as a result of the conspiracy. The

abstract portion of the charge also defined conspiracy liability in accordance with § 7.02(b). The

evidence was sufficient to support appellant’s conviction for capital murder under the conspiracy

theory of liability as set out in the charge. Points of error twenty-five and twenty-six are overruled.

                                        The Donna Killings

       In points of error thirteen through nineteen, appellant claims that the trial court improperly

admitted appellant’s statements about the murders of four women in Donna, Texas (the Donna

Killings), and Alvarez’s testimony about appellant’s gang membership. Appellant argues these

seven points together. He asserts violations of the First, Fifth, Sixth, and Fourteenth Amendments.

He also complains that the evidence was hearsay and that its admission violated his rights to

confrontation and cross-examination. Although these particular claims are set out in the headings
                                                                                                   20

for his points of error, none of them are developed with factual and legal argument in the body of

his brief. Because the only arguments that appellant develops in his brief are those pertaining to

Rules 403 and 404(b) of the Texas Rules of Evidence, we will address only those arguments. The

rest of appellant’s claims on this issue are inadequately briefed. TEX . R. APP . P. 38.1(h).

       In point of error thirty, appellant challenges the admission of testimony about the Donna

killings, alleging violations of Rules 403 and 404(b) and the Fifth, Sixth, Eighth, and Fourteenth

Amendments. The only claims that he supports with factual and legal authority are the ones

pertaining to Rules 403 and 404(b). Again, we decline to address his constitutional claims because

they are inadequately briefed. TEX . R. APP . P. 38.1(h).

       Evidence of other crimes, wrongs or acts is not admissible to prove the character of a person

in order to show action in conformity therewith, but it may be admissible for other purposes, such

as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake

or accident. TEX . R. EVID . 404(b); Montgomery v. State, 810 S.W.2d 372, 387-88 (Tex. Crim. App.

1991) (opinion on rehearing). Even if the evidence is admissible under Rule 404(b), it may still be

excluded under Rule 403 if the trial court determines that its probative value is substantially

outweighed by the danger of unfair prejudice. Montgomery, 810 S.W.2d at 387. Unfair prejudice

occurs when the evidence has an undue tendency to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one. Vasquez v. State, 67 S.W.3d 229, 240 (Tex.

Crim. App. 2002). The admissibility of evidence is within the discretion of the trial court and will

not be overturned absent an abuse of discretion. Sorto, 173 S.W.3d at 491.

                                         Detective Ramirez

       Appellant complains of Detective Ramirez’s testimony about the Donna killings. In his
                                                                                                        21

statement to Detective Ramirez, appellant acknowledged that he knew about the shootings in Donna,

which he described as “a hit gone bad.” He explained that a jailed Tri-City Bombers “lieutenant”

ordered the hit on a bar owner in Donna who was the main witness against him in an attempted-

murder case, but the gang members who carried out the hit “messed up” and killed the wrong people.

        In order to convict appellant of capital murder under the conspiracy theory of party liability,

the state had to prove that appellant “should have anticipated” the murders as a result of carrying out

the conspiracy. TEX . PENAL CODE § 7.02(b). Appellant said he knew that some members of the Tri-

City Bombers murdered a group of women in Donna just four months before this offense. The state

used its knowledge of the prior offense to argue that appellant should have known or should have

anticipated that his fellow gang members were willing to commit murder. Cf. Sorto, 173 S.W.3d

at 491 (Sorto’s observation of co-defendant murdering a prior victim following kidnapping and

sexual assault proved that Sorto knew co-defendant might be likely to kill instant victims under

similar circumstances). Thus, the state offered the evidence to prove knowledge, not character

conformity. The evidence was admissible for this purpose under Rule 404(b).

        The trial court did not abuse its discretion in admitting some evidence of the Donna killings

to show that appellant should have anticipated the murders in the instant case. Some portions of

appellant’s statement to Detective Ramirez were redacted, including appellant’s knowledge of the

Tri-City Bombers’ involvement in another robbery and murder “at a trailer park” and his references

to whether or not there was a “hit” on an FBI agent. The state also sought to admit another statement

that appellant had made to Investigator Juan Sifuentes of the Hidalgo County Sheriff’s Office, in

which he described the Donna killings and his involvement with the Tri-City Bombers in even more

detail, but the trial court sustained appellant’s objections to that statement and excluded it at the guilt
                                                                                                   22

phase.

         Appellant did not implicate himself in the Donna killings, he admitted only knowledge of

the incident. Evidence that appellant knew about the Donna killings was highly probative of whether

he should have anticipated the instant murders as a result of his fellow gang members carrying out

their conspiracy to commit robbery. Appellant made other, more prejudicial, statements that showed

that he should have anticipated the murders, but they were kept out of evidence in the guilt phase

through the redaction of his statement to Ramirez and the exclusion of his statement to Sifuentes.

Any danger of unfair prejudice stemming from appellant’s statement to Detective Ramirez did not

substantially outweigh the probative value of the evidence. The admission of this evidence did not

violate Rule 403.

                                         Detective Alvarez

         Appellant also challenges to the testimony of Detective Alvarez, the state’s gang expert.

Alvarez described the Tri-City Bombers as a “criminal street gang” as defined in the Penal Code.

See TEX . PENAL CODE § 71.01(d). He explained how the gang began and how it evolved until it split

into two rival gangs, the Tri-City Bombers (Bombitas) and the Texas Chicano Brothers (Chicanos).

He testified that the Bombitas use a loose military chain of command, that the gang is a business that

collects money through illegal activities, and that the members continuously or regularly associate

in the commission of criminal activities. He also testified that the Bombitas and the Chicanos have

a “green light,” which is a standing order to do whatever is necessary to “represent” the gang every

time they see each other.” He testified that the green light as to the Chicanos has existed for years

and that anyone in the gang would be aware of any green light against any other gang. Using factors

such as tattoos, association, and self proclamation, he identified appellant and his co-conspirators
                                                                                                          23

as Bombitas and victims Jerry and Ray Hidalgo as Chicanos.

        Alvarez’s testimony served to explain the relationship between the rival gangs and the green

light that existed between them. By the time Alvarez testified, the jury had already heard appellant’s

own statements that he was a ranking member of the gang who acted as treasurer and provided the

weapons, and that he knew beforehand about the co-conspirators’ plan to steal a large quantity of

drugs. Alvarez’s testimony provided further corroboration and explanation of appellant’s statements

in the context of gang rivalries and protocol. The probative value of Alvarez’s testimony was not

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

the jury, or by considerations of undue delay, or needless presentation of cumulative evidence. TEX .

R. EVID . 403; see also Gallo v. State, 239 S.W.3d 757, 762 (Tex. Crim. App. 2007)(Rule 403 carries

a presumption that relevant evidence will be more probative than prejudicial). Points of error

thirteen through nineteen and thirty are overruled.

                                        Notice Under Rule 702

        In point of error twenty, appellant asserts that Alvarez’s gang testimony should have been

excluded because the state did not timely provide the defense with the qualifications of this witness

as an expert in the area of gang membership and gang identification. Appellant contends that, as a

result, he was not afforded proper notice that this witness would testify as an expert.

        On May 20, 2003, defense counsel filed a “Motion for Discovery, Production and Rule 702

Hearing” that requested, in part, that the state provide to the defense, at least thirty days prior to trial,

the name, address and curriculum vita of each witness the state intends to qualify as an expert.

During a pre-trial hearing on July 22, 2003, defense counsel stated that he already had a list of their

witnesses, but asked to be provided with the qualifications or any kind of expert witness so that he
                                                                                                                  24

could prepare to contest the experts’ credentials.” The state responded that it needed to request that

information, and the trial court told the state, “You need to put in the request today.”

         Over a year later, the trial court signed a written order dictating, in part, that the state provide

“the name, address and curriculum vita” of its intended expert witnesses to defense counsel no later

than July 29, 2004.14 Nearly a year after that, on July 27, 2005, the state filed its “Notice to

Defendant of Possible Expert Witnesses for the State,” which included Alvarez’s name and address.

During a pre-trial hearing on July 28, 2005, the following exchange occurred.

                 [PROSECUTOR]: And today I did give him the statement of qualifications
         for each of our possible witnesses. There are some that we still need to get to him,
         maybe two or three. So as far as that’s concerned, I think that was his main objective
         for today’s hearing, and I’ve provided that.

                We did, on Monday, Judge, file our notice or our motion to have him list his
         expert witnesses if he intends to use any, and we have yet to receive those. But it’s
         my understanding that he was going to look over ours, and based on what we gave
         him, he was going to decide on who, if any, expert witnesses he was going to use and
         he would give that to us before next Thursday if I am correct.

                 [DEFENSE COUNSEL]: That is correct, Your Honor. But I would like the
         Court to notice that we are not waiving any of my client’s rights pursuant to a definite
         ruling on our motion for discovery production and Rule 702, a hearing in which the
         Court ordered back, I believe, sometime last year that they give us that information
         30 days from your ruling.

                 And that never happened until yesterday. I am going to have to look at–at–
         at some law on that. And I–that’s why we–we are asking for the next pretrial, Judge,
         to see whether or not we are going [to] be requesting sanctions.

                  The next thing, Judge, if you also rule on our motion–if that’s okay with the
         Court.

                THE COURT: I am–I am not agreeing to grant you sanctions, but I am
         agreeing that I’ll give you a hearing–


         14
           Before that time, Alvarez’s name had appeared on all four of the State’s lists of witnesses filed between
May 6, 2003 and October 24, 2003. Each list indicated that he was a member of the Edinburg Police Department.
                                                                                        25

               [DEFENSE COUNSEL]: I understand that, Judge.

               THE COURT: –on your request.

       The guilt phase of trial began on August 15, 2005. On Tuesday, August 23, 2005, the trial

court held a Rule 702 hearing outside the presence of the jury on the admissibility of Alvarez’s

testimony. Defense counsel objected at the hearing that the state provided “a vita of this alleged

supposed expert . . . last Friday,” and thus was not in compliance with the trial court’s order to

provide the information at least thirty days prior to trial. The state responded.

       [PROSECUTOR]: Judge, we provided them copies of all of the curriculum vitaes
       that we had. I did–he was supposed to come in last week and I had it–I gave them
       a copy. It was my understanding they had that, Judge, and I gave them a copy last
       week because they saw me with it and apparently they didn’t. It may have been an
       oversight, Your Honor, but they were provided a copy of that.

Defense counsel argued that he had been given the information “approximately four days ago” and

that did not give him “the opportunity to investigate this particular individual.” The following

exchange ensued.

              [PROSECUTOR]: Your Honor, he’s testified in three prior trials in this
       county, two of those cases involving this exact same murder that we are talking
       about, Your Honor. We think his transcripts of his testimony have been offered and
       have been available. They may have even been requested by the defense.

               THE COURT: We are talking about notice. I mean, was he on a witness list?

               [PROSECUTOR]: Yes, Your Honor, and that’s what I was going to get at.
       They were provided with a copy of our expert list and he was listed as that. What we
       are talking about is just the CV, the curriculum vitae, the resume.

              [DEFENSE COUNSEL]: Again, Judge, you ordered it to be provided to us
       30 days ago or 30 days before trial. They did not comply with the Court order. They
       provided it to us four days ago.

               THE COURT: The CV? The CV, the curriculum vitae?
                                                                                                         26

                   [DEFENSE COUNSEL]: Yes.

                   THE COURT: But he was on the witness list?

               [DEFENSE COUNSEL]: He was on an–the witness list that was also
        provided to us last week.

               [PROSECUTOR]: No, Your Honor, I–that’s on file with the Court and they
        were provided a copy way before last week.

                   [DEFENSE COUNSEL]: We would still object, Your Honor.

                   THE COURT: That objection is overruled.

        The trial court ordered the state to provide the name, address and curriculum vita of its

intended expert witnesses to defense counsel no later than July 29, 2004. The state filed its “Notice

to Defendant of Possible Expert Witnesses for the State” on July 27, 2005, and Alvarez’s name and

address appeared on that document. See Art. 39.14(b).15 According to the parties’ comments at the

Rule 702 hearing, the state did not provide defense counsel with Alvarez’s curriculum vitae until

August 19, 2005. These facts demonstrate that the state only partially complied with the trial court’s

order in a timely fashion, supplying only the intended expert’s name. However, appellant does not

contend that the state acted in bad faith, nor is there any indication in the record that the state did so.

See Wood v. State, 18 S.W.3d 642, 649-650 (Tex. Crim. App. 2000); Martinez v. State, 867 S.W.2d

30, 39 (Tex. Crim. App. 1993). It also appears that appellant could have reasonably anticipated


        15
             Article 39.14(b):

        On motion of a party and on notice to the other parties, the court in which an action is pending may
        order one or more of the other parties to disclose to the party making the motion the name and
        address of each person the other party may use at trial to present evidence under Rules 702, 703,
        and 705, Texas Rules of Evidence. The court shall specify in the order the time and manner in
        which the other party must make the disclosure to the moving party, but in specifying the time in
        which the other party shall make disclosure the court shall require the other party to make the
        disclosure not later than the 20th day before the date the trial begins.
                                                                                                   27

Alvarez’s testimony, given that Alvarez’s name appeared on the State’s notice of possible expert

witnesses approximately three weeks prior to trial and that he had previously testified in the trials

of two co-conspirators. See id. The trial court did not abuse its discretion in permitting Alvarez to

testify. Point of error twenty is overruled.

                                               Officer Ruiz

       In points of error twenty-one through twenty-four, appellant challenges the admission of

Officer Ramiro Ruiz’s testimony about his investigation of this offense and an exhibit that

accompanied his testimony. Appellant alleges that this evidence was inadmissible hearsay and that

it violated his confrontation rights under the Sixth and Fourteenth Amendments to the United States

Constitution.

       On direct examination by the state, Ruiz testified that he had received an anonymous tip that

led him to investigate Guadalupe Bocanegra, that he found weapons while searching Guadalupe’s

home and arrested him for being a felon in possession of a firearm, and that Guadalupe provided him

with information following his arrest. Guadalupe acknowledged that he was a member of the Tri-

City Bombers, but denied being present during the commission of this offense. He took Ruiz to the

residences of fellow gang members, including Humberto Garza (“Gallo”) and appellant (“Kreeper”).

When asked if he learned during the course of his investigation whether “Gallo” and “Kreeper” were

involved in the murders, Ruiz replied, “Yes.” When asked if he was able to gather information as

to whether appellant had guns at his residence, he replied, “Yes.” When asked who had seen the

weapons, he answered, “Guadalupe Bocanegra.” At this point, defense counsel objected, outside the

presence of the jury, to “this entire line of questioning.” Defense counsel argued that the state was

eliciting back-door hearsay that violated appellant’s confrontation rights. The state responded.
                                                                                            28

               [PROSECUTOR]: Judge, he was–he was part–he was the lead investigator–
       one of the lead investigators. He has knowledge as to what actions were taken with
       regards to the defendant and I’ll tie that up. Because he certainly was there when the
       arrest warrant was executed as well as the search warrant, so these are all actions that
       he took based on his investigation.

              THE COURT: Well, actions that he took at the time is fine, but you are
       leaving the impression–without actually getting to the words that Bocanegra has said,
       you are–you are–the implication is that he is fingering this gentleman right here.

              Now, what actions were taken and what you did, that’s fine. I have no
       problem with that. But you’ve got to be careful how you phrase the questions.
       Okay?

               Now, if you have an objection, that objection is sustained.

               Just be careful how you phrase the questions to this witness.

               [PROSECUTOR]: Yes, Your Honor.

Defense counsel then asked the trial court to strike that portion of the testimony, or to instruct the

jury to disregard that portion of the testimony, and requested a mistrial. The trial court denied these

requests.

       The prosecutor next asked Ruiz, “Where is it that your investigation led you to?” Ruiz

responded, “It led me to the identification of . . . individuals that were involved in the shooting.”

The prosecutor questioned Ruiz about Marcial Bocanegra, Guadalupe’s brother. The prosecutor

asked, “And how is it that you came to know who Marcial Bocanegra was?” Ruiz responded,

“Because he was another individual that Guadalupe named as being involved.” At that point,

defense counsel objected to Ruiz’s testimony. See TEX . R. APP . P. 33.1. Before defense counsel

could specify the grounds for the objection, the trial court sustained it and instructed the jury to

disregard the testimony. The trial court, however, denied defense counsel’s request for a mistrial.

       The prosecutor then asked Ruiz, “And why is it that you were looking for Marcial
                                                                                                 29

Bocanegra?” Ruiz replied, “I learned that he was involved in the shooting.” The prosecutor asked

if there were further arrests after Marcial gave his statement, and Ruiz replied in the affirmative.

When the prosecutor asked who was arrested, defense counsel objected again.

              [DEFENSE COUNSEL]: My objection is that we are listening to backdoor
       hearsay, what somebody–that somebody else basically told him without the right to
       confront and cross-examine the witness.

               THE COURT: Do you have a response?

                              *               *              *

               [PROSECUTOR]: –he is not testifying as to what somebody else told him.
       He is testifying as to what he did in the investigation.

               THE COURT: Again, be careful how you phrase your questions. The
       objection is overruled for the time being.

The prosecutor then asked Ruiz who else was arrested and if they gave statements. The prosecutor

asked, “Now, once these statements were given, where is it that that led you to?” Defense counsel

objected again on hearsay and confrontation grounds, and the trial court again overruled the

objections. Ruiz responded, “To the identity and issuance of other arrest warrants for other

individuals that were involved in the shootings.”

       When Ruiz continued testifying the next day, the prosecutor asked him who had been

arrested in this case. Ruiz created an exhibit by writing down the names of each of the thirteen

people arrested (including appellant), the dates of their arrests, and whether or not they gave a

statement, which he indicated with the letter “S.” After he finished making the list, the prosecutor

asked how many of the 13 people listed belonged to a gang known as the Tri City Bombers. Defense

counsel objected on the grounds of “backdoor hearsay” and Crawford v. Washington, 541 U.S. 36

(2004). The trial court overruled the objections. Ruiz testified that all of the people listed were
                                                                                                   30

members of the Tri-City Bombers. The state offered the list, labeled State’s Exhibit 101, into

evidence, and the trial court asked defense counsel if he had any objections. Defense counsel

responded, “I would base myself on the prior objection, Your Honor, as far as it being admissible.”

The trial court overruled the objection and admitted the exhibit into evidence. The prosecutor then

continued questioning Ruiz.

       Q.      Now, Detective, did you learn whether or not the defendant was present at
               2915 East Monte Cristo when the murders occurred?

       A.      Yes, I learned whether he was or was not present, yes.

       Q.      Okay. Was he?

       A.      No.

       Q.      Did you learn during the course of your investigation where it is that those
               weapons that were used in the murders came from?

       A.      Yes.

       Q.      Okay. Who supplied those weapons?

              [DEFENSE COUNSEL]: Your Honor, I am going to object based on the
       Sixth Amendment, effective assistance of counsel, as well as right of confrontation
       and cross-examination. This is all based on hearsay, Judge.

               THE COURT: The objection is overruled.

       A.      I learned that the weapons came from Rodolfo Medrano.

       Hearsay is a statement, other than the one made by the declarant while testifying at trial,

offered in evidence to prove the truth of the matter asserted. TEX . R. EVID . 801(d). An out-of-court

statement need not be directly quoted in order to run afoul of the hearsay rules. Head v. State, 4

S.W.3d 258, 261 (Tex. Crim. App. 1999), citing Schaffer v. State, 777 S.W.2d 111, 114 (Tex. Crim.

App. 1999). When there is an inescapable conclusion that a piece of evidence is being offered to
                                                                                                   31

prove statements made outside the courtroom, a party may not circumvent the hearsay prohibition

through artful questioning designed to elicit hearsay indirectly. Id. Whether the disputed testimony

violates the hearsay prohibition depends on how strongly the content of the out-of-court statement

can be inferred from the context. Id. The question is whether the strength of the inference produces

an inescapable conclusion that the evidence is being offered to prove the substance of an out-of-court

statement. Id. at 262.

       The Sixth and Fourteenth Amendments to the United States Constitution guarantee criminal

defendants the right to be confronted with the witnesses against him. Even when hearsay evidence

is admissible under evidentiary rules, it may violate the Confrontation Clause if the defendant is not

afforded the opportunity to confront the out-of-court declarant. Shuffield v. State, 189 S.W.3d 782,

790 (Tex. Crim. App.), cert. denied, 127 S. Ct. 664 (2006). Where testimonial statements are at

issue, the only indicium of reliability sufficient to satisfy constitutional demands is the one the

Constitution actually prescribes: confrontation. Crawford v. Washington, 541 U.S. 36, 68 (2004).

The United States Supreme Court declined to spell out a comprehensive definition of “testimonial”

in Crawford, but it stated that the term “applies at a minimum to prior testimony at a preliminary

hearing, before a grand jury, or at a former trial; and to police interrogations.” Id.

       The trial court did not err in admitting Ruiz’s general testimony regarding who was arrested

on what dates and if they gave statements, or State’s Exhibit 101, which merely illustrated these

basic facts. The co-conspirators’ statements were not offered into evidence. Although the content

of the co-conspirators’ statements could arguably be inferred from the context, appellant failed to

timely object to much of Ruiz’s testimony. See TEX . R. APP . P. 33.1.

       Appellant, however, did timely object when the prosecutor asked, “Now, out of these 13
                                                                                                   32

people that you’ve listed during the course of your investigation, did you determine whether or not

they all belonged to a gang known as the Tri City Bombers?” Ruiz answered that question in the

affirmative. Appellant also timely objected when the prosecutor asked, “Who supplied the

weapons?” Ruiz responded, “I learned that the weapons came from Rodolfo Medrano.” Although

Ruiz did not specifically state who told him these facts and what exactly was said, the strong

inference is that Guadalupe Bocanegra or one of the other co-conspirators told Ruiz that appellant

was a gang member and that he supplied the weapons that were used in the commission of the

offense. If these statements were made by a co-defendant in response to police interrogation, then

this was testimonial hearsay, and appellant was unable to confront and cross-examine the out-of-

court declarant at trial. Assuming that the trial court erred in overruling appellant’s objections to

these particular questions, we hold that appellant was not harmed by the error.

       Appellant fully acknowledged in his own statement that he was a ranking member of the Tri-

City Bombers, that he dropped off the weapons at Juanon’s house as requested by Gallo, and that

after the offense he cleaned them and left them with Tinajero with instructions to destroy them if he

was ever arrested. There was also other physical and testimonial evidence that connected appellant

to the gang and the guns. We conclude beyond a reasonable doubt that the error, if any, did not

contribute to appellant’s conviction. TEX . R. APP . P. 44.2(a). Points of error twenty-one through

twenty-four are overruled.

                              Appellant’s Audio-taped Statement

       In points of error thirty-one, thirty-two, and thirty-three, appellant challenges the admission

of his statement to Detective Reyes Ramirez. He asserts that his statement was involuntary and was

taken in violation of the Fifth Amendment and Article 38.22, § 3(b).
                                                                                               33

       At the suppression hearing, Ramirez testified that appellant was arrested on January 24 and

that he asked to speak to Ramirez on the morning of January 25. Defense counsel questioned

Ramirez on voir dire about whether appellant had previously invoked his right to counsel.

       Q.     Mr. Ramirez, are you aware of the fact that my client had been approached
              by a Texas Ranger concerning giving this statement prior to speaking to you?

       A.     I learned that after the fact, sir.

       Q.     So you knew, at one time or another, that my client had refused to speak to
              any law enforcement officer prior to you having him sign this waiver?

       A.     That is correct, sir.

       Q.     And you had that knowledge when you finally convinced him to sign the
              waiver; is that correct?

       A.     That is correct, sir. Yes.

       Q.     All right. So initially my client said, no, I don’t want to talk to law
              enforcement, didn’t he?

       A.     Yes, sir.

       Q.     And initially my client requested an attorney, didn’t he?

       A.     Yes, sir.

       Q.     And yet you proceeded to take my client’s statement, didn’t you?

       A.     At his request, sir.

                               *                *           *

       Q.     When you say at his request, it’s your word versus his; is that correct?

       A.     Yes, sir.

       Q.     Did you record that, that he requested to talk to you personally?

       A.     No, sir, that wasn’t recorded.
                                                                                                                   34


Ramirez further acknowledged that he knew appellant had been approached by FBI agents before

he interviewed him, but he did not know if appellant had requested an attorney or had agreed to

speak to them. Defense counsel did not call any Texas Rangers or FBI agents to testify regarding

appellant’s invocation of his right to counsel.

         Ramirez testified that he recorded appellant’s statement on a micro-cassette tape. The state

offered a copy of the tape into evidence at the suppression hearing. Ramirez testified that he had

reviewed the copy and had observed it to be the same as the original. When defense counsel asked

Ramirez about the original, he stated, “It was submitted into evidence. I do not know who has it at

this point.” He further explained that he did not know who might be in possession of the tape at the

time of trial because he had not been employed at the Edinburg Police Department since July 31,

2004.

         At the beginning of the audio-taped statement,16 Ramirez asked appellant if he had been read

his constitutional rights when he was arrested the previous day, and appellant replied that he had.

Ramirez asked, “You stated to the officers that you wanted an attorney?” Appellant replied, “No,

sir.” Ramirez asked him if he needed an attorney “right now.” Appellant again replied, “No, sir.”

Ramirez then read appellant his rights as required by Article 38.22 and Miranda v. Arizona, 384 U.S.

436 (1966), and also recited the following waiver:

         I have read this statement of my rights (this statement of my rights has been read to
         me) and I understand what my rights are. I am willing to discuss subjects presented
         and answer questions. I do not want a lawyer at this time. I understand and know


         16
            Defense counsel objected that the tape was inadmissible because it was a copy and stated, “W e have not
been privy to the original.” The prosecutor responded that the defense had been given a copy “of what we have,
which is a copy.” The court stated, “Assuming that they are going to have the original at the time of the trial, your
objection is overruled.”
                                                                                                           35

         what I am doing. No promises or threats have been made to me and no pressure or
         coercion of any kind has been used against me.

Appellant signed the statutory rights form and a waiver stating that he understood his rights, that he

wanted to waive them, and that he wanted to discuss the homicides on Monte Cristo Road.

Appellant also answered questions about extraneous matters including the shootings in Donna,

another robbery and murder “at a trailer park,” and whether or not there was a “hit” on an FBI

agent.17 When Ramirez asked appellant about how he had been treated by police thus far, appellant

acknowledged that he had not been treated badly and that he was comfortable with the investigation.

         Defense counsel argued at the conclusion of the suppression hearing that appellant’s

statement was inadmissible because it was involuntary and had been taken in violation of appellant’s

right to counsel. The trial court denied the motion to suppress.

         At trial, Ramirez testified that he was checking the cell blocks on January 24 when appellant

said he wanted to talk to Ramirez and that he wanted to cooperate with the investigation. Ramirez

told appellant that he could not talk to appellant because he had already told investigators that he

wanted an attorney. Ramirez testified that he didn’t really think appellant was serious about

cooperating, so he told him, “Look, if you want to cooperate without an attorney, tell me where the

weapons are.” Appellant told him where the weapons were.

         The next day, appellant still wanted to cooperate and asked to talk to Ramirez, so he was

taken to Ramirez’s office. After Ramirez read appellant the statutory warnings, appellant signed a

written waiver of his rights and agreed to give a statement. When the state introduced State’s

Exhibit 306, a compact disk containing the redacted version of appellant’s audio-taped statement,


         17
            The statement that was ultimately admitted into evidence at trial at guilt was redacted to exclude
references to the robbery and murder “at a trailer park” and the possibility of a “hit” on an FBI agent.
                                                                                                  36

defense counsel addressed the court.

               [DEFENSE COUNSEL]: Your Honor, without waiving any of our previous
       objections, we would stand mute at this time.

               THE COURT: Very well, sir.

               [DEFENSE COUNSEL]: And we would incorporate our previous objections.

              THE COURT: Having heard the prior objections, those objections are again
       overruled and the exhibit is admitted into evidence.

State’s Exhibit 306 was then played for the jury.

       Once a suspect has invoked his Fifth Amendment right to counsel during questioning by law

enforcement, all interrogation by the police must cease until counsel is provided or the suspect

reinitiates conversation. Edwards v. Arizona, 451 U.S. 477, 484-85 (1981). This is a bright-line rule

designed to protect a suspect in police custody from being badgered by police officers. Cross v.

State, 144 S.W.3d 521, 526 (Tex. Crim. App. 2004). A suspect, however, can waive his previously

invoked right to counsel if: (1) the suspect himself initiates further communication with the

authorities after invoking the right to counsel; and, (2) after he reinitiates communication with the

authorities, the suspect validly waives the right to counsel. Id. at 526-27, citing Oregon v.

Bradshaw, 462 U.S. 1039, 1044-46 (1983).

       Ramirez acknowledged at trial that he knew appellant had already told investigators that he

wanted an attorney. However, appellant twice initiated communication with Ramirez after that

point. He first told Ramirez that he wanted to talk to him and that he wanted to cooperate with the

investigation when Ramirez was checking the cell blocks on January 24. The next day, he asked to

talk to Ramirez again. Before taking his statement, Ramirez read appellant his rights. Appellant said

that he did not need an attorney and signed a written waiver. The waiver stated that he understood
                                                                                                    37

his rights, that he did not want a lawyer, and that he had not been subjected to any threats, promises,

pressure, or coercion. If appellant had previously invoked his right to counsel, then these facts

establish that he waived that right before giving his statement to Ramirez. The trial court did not

abuse its discretion in overruling appellant’s Fifth Amendment objections.

        The state concedes that the record in this case shows that the state did not produce the

original recording of Appellant’s statement, either at the pre-trial suppression hearing or at trial.

        Article 38.22, § 3(b) provides that

        [e]very electronic recording of any statement made by an accused during a custodial
        interrogation must be preserved until such time as the defendant’s conviction for any
        offense relating thereto is final, all direct appeals therefrom are exhausted, or the
        prosecution of such offenses is barred by law.


Appellant, however, has not shown that his substantial rights were affected by the admission of the

copy. See TEX . R. APP . P. 44.2(b). Ramirez testified that the copy of appellant’s taped statement

offered by the state at the suppression hearing was the same as the original recording that he made.

Further, as the state points out in its brief, the original recording would have been introduced only

for authentication purposes, because only a redacted copy was admitted into evidence and played

before the jury at trial.

        Appellant’s argues that his statement was not voluntarily given. Appellant has failed on

appeal to support this contention with any facts or law. At the conclusion of the suppression hearing,

defense counsel argued that there was no evidence to show that appellant had had any sleep for

approximately fifty hours. Defense counsel, however, presented no evidence to show that appellant

had, in fact, not slept for fifty hours before giving his statement.

        Defense counsel also argued at the conclusion of the suppression hearing that both the FBI
                                                                                                  38

and the Texas Rangers had questioned appellant before he talked to Ramirez. However, any

conclusions that might be drawn from that argument are refuted by appellant’s signed waiver

indicating that he had not been subjected to any threats, promises, pressure, or coercion prior to

giving his statement.

       The trial court did not abuse its discretion by denying appellant’s motion to suppress and

admitting his statement into evidence at trial. Points of error thirty-one through thirty-three are

overruled.

                             PUNISHMENT POINTS OF ERROR

                                      Degree of Culpability

       In point of error twenty-nine, appellant contends that the imposition of the death penalty on

appellant is inconsistent with the Eighth and Fourteenth Amendments to the United States

Constitution. Appellant asserts that the facts in the instant case do not satisfy the Enmund/Tison

culpability requirement beyond a reasonable doubt. Enmund v. Florida, 458 U.S. 782 (1982); Tison

v. Arizona, 481 U.S. 137 (1987).

       In Enmund, the United States Supreme Court addressed the question of “whether death is a

valid penalty under the Eighth and Fourteenth Amendments for one who neither took life, attempted

to take life, nor intended to take life.” Id. at 787. Although the only evidence of his participation

was “the jury’s likely inference that he was the person in the car by the side of the road near the

scene of the crimes,” Enmund was sentenced to death for his role in an armed robbery. Id. at 786.

       Enmund explicitly dealt with two subsets of all felony murders in assessing whether
       Enmund’s sentence was disproportional under the Eighth Amendment. At one pole
       was Enmund himself: the minor actor in an armed robbery, not on the scene, who
       neither intended to kill nor was found to have had any culpable mental state. Only
       a small minority of States even authorized the death penalty in such circumstances
                                                                                             39

        and even within those jurisdictions the death penalty was almost never exacted for
        such a crime. The Court held that capital punishment was disproportional in these
        cases. Enmund also clearly dealt with the other polar case: the felony murderer who
        actually killed, attempted to kill, or intended to kill. The Court clearly held that the
        equally small minority of jurisdictions that limited the death penalty to these
        circumstances could continue to exact it in accordance with the local law when the
        circumstances warranted.

Tison, 481 U.S. at 149-150.

        The defendants in Tison, two brothers who had helped their father escape from prison, fell

outside the categories addressed in Enmund. 481 U.S. at 151.

        Raymond Tison brought an arsenal of lethal weapons into the Arizona State Prison
        which he then handed over to two convicted murderers, one of whom he knew had
        killed a prison guard in the course of a previous escape attempt. By his own
        admission he was prepared to kill in furtherance of the prison break. He performed
        the crucial role of flagging down a passing car occupied by an innocent family whose
        fate was then entrusted to the known killers he had previously armed. He robbed
        these people at their direction and then guarded the victims at gunpoint while they
        considered what next to do. He stood by and watched the killing, making no effort
        to assist the victims before, during, or after the shooting. Instead, he chose to assist
        the killers in their continuing criminal endeavors, ending in a gun battle with the
        police in the final showdown.

        Ricky Tison’s behavior differs in slight details only. Like Raymond, he intentionally
        brought the guns into the prison to arm the murderers. He could have foreseen that
        lethal force might be used, particularly since he knew that his father’s previous
        escape attempt had resulted in murder. He, too, participated fully in the kidnaping
        and robbery and watched the killing after which he chose to aid those whom he had
        placed in the position to kill rather than their victims.

Id. at 151-152. The Court held in Tison that “major participation in the felony committed, combined

with reckless indifference to human life, is sufficient to satisfy the Enmund culpability requirement.”

Id. at 158.

        Appellant’s statement set out his version of the events in this case. He provided the weapons

that were to be used in an armed robbery, but did not participate in the robbery directly. Although
                                                                                                                   40

some of his weapons had been used to commit the Donna killings that had occurred four months

before this offense, they were used in that crime without his prior knowledge that a murder was

intended, because “Roach did not follow the chain of command and no one knew that killings were

going to be carried out.” With regard to this case, it was appellant’s understanding that the co-

conspirators were just going to steal some marijuana and that nobody was supposed to have been

killed. The other co-conspirators were not at Juanon’s house when appellant followed Gallo’s order

to deliver the guns there. Appellant elected not to accompany the co-conspirators during the

commission of the planned armed robbery, and he was unaware that anyone had been killed until the

following day. He was later told that the co-conspirators decided to kill the victims when they

discovered letters at the scene indicating that the victims of the robbery were members of a rival

gang. He retrieved his guns after the crime had been committed, but he left them with Tinajero after

the police arrested Marcial Bocanegra and “everything came out in the news.”

        The evidence in this case is closer to the major participants in Tison than the minor actor in

Enmund. Appellant was an officer in, and armorer of, a gang that engaged in illegal activities. Just

four months before the murders in this case, appellant had supplied weapons to another gang

member, apparently without questioning the use to which those weapons might be put. He knew,

at the time that he received a request for weapons for the robbery that was planned in this case, that

his weapons had been used to kill four women in Donna, and that some of the other gang members

had been involved in at least one other murder. When he provided the weapons, as requested, he

knew that there was to be a robbery and that his weapons were to be used in the robbery.18


        18
           The provisions of § 7.02(b) of the Penal Code allow conviction for capital murder using a standard of
“should have anticipated” that a capital murder would result.
                                                                                                          41


        Article 37.071 (2)(b)(2) of the Penal Code provides that

        in cases in which the jury charge at the guilt or innocence stage permitted the jury to
        find the defendant guilty as a party under Sections 7.01 and 7.02, Penal Code,
        whether the defendant actually caused the death of the deceased or did not actually
        cause the death of the deceased but intended to kill the deceased or another or
        anticipated that a human life would be taken.

        Given his knowledge of his fellow gang members’ demonstrated willingness to kill, a rational

jury could find, beyond a reasonable doubt, that appellant did anticipate, when he supplied semi-

automatic weapons to Gallo, that the victims of the robbery might well be killed during the robbery.

Appellant’s actions bring him under the provisions of Art. 37.071 (2)(b)(2). Point of error twenty-

nine is overruled.

                                            Constitutional Claims

        Appellant raises two other points of error pertaining to the punishment phase. In point of

error twenty-seven, he asserts that the sentencing scheme contemplated in Article 37.071, §

2(a)(2)(b)(2) of the Texas Code of Criminal Procedure is unconstitutional because it allows the jury

to consider the law of parties in answering special issue number two at punishment. “Reading the

statute literally, the plain language of special issue number two allows the jury to hold a ‘non-

triggerman’ vicariously responsible for the conduct of the actual shooter(s) in answering this special

issue affirmatively.” Appellant’s brief at 101. The plain language of the statute allows precisely



        If, in the attempt to carry out a conspiracy to commit one felony, another felony is committed by
        one of the conspirators, all conspirators are guilty of the felony actually committed, though having
        no intent to commit it, if the offense was committed in furtherance on the unlawful purpose and
        was one that should have been anticipated as a result of the carrying out of the conspiracy.

         The provisions of art. 37.071 of the Code of Criminal Procedure specify when a person who has been
convicted of capital murder pursuant to § 7.02(b) may be sentenced to death.
                                                                                                                       42

that. Coupled with the plain language of § 7.02 (b),19 any person who enters into a conspiracy by

planning, executing, or aiding and abetting others in planning or executing the offense contemplated

by the conspiracy is guilty of any felony, whether the intended felony or another, actually committed

by a member of the conspiracy “in furtherance of the unlawful purpose.” The question left to the

jury as finder of fact is whether the defendant actually anticipated that a human life would be taken.

We have decided this issue adversely to appellant, holding that the anti-parties special issue is

constitutional “because it specifically instructs the jury to consider the defendant’s behavior alone.”

Wood v. State, 18 S.W.3d 642, 649 (Tex. Crim. App. 2000)(citing McFarland v. State, 928 S.W.2d

482, 516-17 (Tex. Crim. App. 1996)(quoting Article 37.071, § 2(b)(2), “the defendant himself”).

Appellant does not persuade us to revisit this issue. Point of error twenty-seven is overruled.

         In point of error twenty-eight, appellant argues that the evidence was insufficient to prove

that appellant actually anticipated that a human life would be taken, as contemplated by special issue

number two. Appellant knew of, at the very least, the multiple murders in Donna and an unrelated

murder “in a trailer park,” all committed by members of his gang. He knew that his weapons had

been used in the Donna killings and that an armed robbery using his semi-automatic rifles was

planned. In these circumstances, there is at least minimally sufficient evidence to prove that

appellant actually anticipated that one or more human lives would be taken. Point of error twenty-

eight is overruled.

         Finally, in point of error thirty-four, appellant argues that this case should be reversed

because of cumulative error. We have rejected each of appellant’s points of error. Without error,

there is no cumulative effect. Chamberlain v. State, 998 S.W.2d 230, 238 (Tex. Crim. App. 1999);

         19
            “A defendant may be convicted of capital murder under § 7.02(b) without having the intent or actual
anticipation that a human life would be taken that is required for an affirmative answer to the anti-parties issue.”
Valle v. State, 109 S.W.3d 500, 503-04 (Tex. Crim. App. 2003).
                                                                                               43

Wyatt v. State, 23 S.W.3d 18, 30 (Tex. Crim. App. 2000). Point of error thirty-four is overruled.

       We affirm the judgment of the trial court.



Delivered: November 26, 2008
Do Not Publish